TORPY, C.J.,
concurring and concurring specially.
I concur in the majority opinion but write to address an issue not specifically argued by the parties. The “avoidance” of unclean hands should not be available here because it is predicated upon the precise acts on which the misrepresentation claim is also predicated. In other words, Appel-lee seeks rescission of the insurance contract based upon acts of misrepresentation. Appellants interposed the defenses of waiver and estoppel to avoid the misrepresentation claim. Appellee’s attempt to assert unclean hands to avoid the waiver and estoppel defenses is nothing more than an attempt to get a second bite of the apple, based upon the same purported conduct. The so-called “unclean hands” avoidance is entirely subsumed in the misrepresentation claim. Accordingly, if the jury concludes that Appellee waived its misrepresentation claim, or is estopped to assert it, then the waiver or estoppel operates as a defense to the conduct, irrespective of *1082which legal label is used to classify the conduct.